Title: From William Cranch to Abigail Smith Adams, 21 February 1817
From: Cranch, William
To: Adams, Abigail Smith


				
					Dear Madam,
					Alexandria feb. 21. 1817.
				
				I know you will rejoice with me that Mrs. Cranch is again the mother of a daughter. This event happend last Evening. Mrs. Cranch requests you to permit us to name her with your name, not only as a testimony of our gratitude to your for all your kindness to us and our connections, but as an incentive to the little stranger to inimitate the virtues which she will hear recounted when she shall be told for whom she was named. Virtues which will be enumerated to her by a thousand tongues. Her mind will be filled with admiration and her little heart, while it exults in the name, will kindle with a desire to emulate it’s virtues.Please to present my most grateful and affectionate respects to my venerable Uncle and to accept the assurances of the most affectionate remembrance of your grateful Nephew
				
					W. Cranch.
				
				
			